Citation Nr: 1011782	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as due to a service-connected left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).  

In December 2009, the Veteran submitted additional evidence 
with a waiver of his right to have the RO readjudicate his 
claim with the additional evidence.  See 38 C.F.R. § 
20.1304(c) (2009).

The issues of entitlement an increased rating for a left knee 
disorder and entitlement to service connection for bilateral 
hearing loss are addressed in the remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
left hip disorder is related to his service-connected left 
knee disorder.

2.  The Veteran's initial claim for service connection for 
bilateral hearing loss was denied by a February 1974 rating 
decision.  The Veteran did not perfect an appeal of that 
decision.

3.  Evidence associated with the claims file since the 
unappealed February 1974 rating decision raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A left hip disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements have been satisfied with regard to 
the issues of entitlement to service connection for a left 
hip disorder and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss, the Board is not 
precluded from adjudicating these issues.  This is so because 
the Board is taking action favorable to the Veteran by 
granting the claim for service connection for a left hip 
disorder and by reopening the claim of entitlement to service 
connection for bilateral hearing loss.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

I.  Left Hip Disorder

The Veteran is seeking service connection for a left hip 
disorder, to include as secondary to his service- connected 
left knee disability.  He contends that he injured his left 
knee during service, and that his current left hip disorder 
is the result of that injury.  During his November 2009 
hearing before the Board, the Veteran testified that his left 
hip began to bother him in the late 1990's or early 2000's.  
He noted that, because of his left knee injury, he kept 
weight off of his knee, and that it created a problem with 
his hip.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if 
there is no resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
arthritis may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Veteran's service treatment records are silent as to any 
complaints of or treatment for a left hip disorder.  An 
October 1966 entrance examination reflects that the Veteran's 
lower extremities were normal.  In addition, although a June 
1969 separation examination reveals that the Veteran injured 
his left knee in February 1968, the report indicates that the 
Veteran's lower extremities were normal.  

An October 2005 private medical treatment record notes the 
Veteran's complaints of pain in both hips.  A May 2006 
private treatment record reveals that the Veteran complained 
of left hip pain.  The Veteran noted that he had a leg length 
discrepancy, and that he was concerned that this was causing 
his hip pain.  The diagnosis was left hip and knee pain.  
July 2006 VA x-rays of the left hip were negative.  An August 
2006 private treatment record reveals that the Veteran 
complained of continued pain in the left hip and knee.  The 
diagnosis was arthralgia of the left knee and hip.

In June 2007, the Veteran underwent a VA examination.  The 
Veteran complained of left hip pain which began in the 
1970's, shortly after his discharge from service.  He 
reported that someone told him that he was walking and 
leaning on the left hip due to his left knee.  He stated that 
he had constant pain in the lateral upper thigh and left 
anterior groin, some weakness, stiffness, fatigability and 
lack of endurance, and limitation of motion on repetition.  
He denied swelling, heat, redness, and locking.  He noted 
that he had instability or giving way, but no falls.  He 
indicated that a lot of walking and standing aggravated his 
left hip pain and that rest alleviated his pain.  He also 
mentioned mild numbness in the left anterior thigh two times 
per week with unclear duration and no aggravating or 
alleviating factors.  He denied flares of pain, as his pain 
was constant.  

Physical examination revealed a mild limp with no evidence of 
abnormal weight bearing as there was some dryness of the 
plantar feet in the metatarsal regions on the left and 
bilateral heels, but no callosities.  There was no loss of 
bone or part of a bone, there was no inflammatory arthritis 
or ankylosis, there was no evidence of leg shortening, and 
strength was normal.  There was tenderness to palpation in 
the lateral upper thigh and with range of motion, and there 
was moderate to severe guarding.  There was no instability or 
incoordination, and there was no crepitation, but there was 
popping with flexion.  Range of motion revealed flexion to 90 
degrees, extension to 20 degrees, adduction to 20 degrees, 
and abduction to 30 degrees, all with pain.  There was 
external rotation from 0 to 15 degrees with pain at 5 
degrees.  With repetition there was external rotation from 0 
to 10 degrees with pain.  There was internal rotation from 0 
to 35 degrees with pain at 20 degrees.  With repetition, 
there was internal rotation from 0 to 25 degrees with pain.  
June 2007 x-rays of the left hip showed mild osteoarthritis 
of the left hip without acute bony abnormality.  There was 
mild sacroiliac arthritis symmetrically, which the report 
noted could be due to degenerative changes, enteric 
arthritis, rheumatoid arthritis, or osteoarthritis.  The 
diagnosis was mild osteoarthritis of the left hip.  After 
reviewing the Veteran's claims file, conducting an interview 
of the Veteran, and performing a physical examination, the VA 
examiner concluded that the issue of whether the Veteran's 
left hip disorder was at "least as likely as not" due to a 
service-connected left knee disorder could not be determined 
"without resorting to mere speculation."  The examiner 
explained that there were no records indicating a connection 
between the left hip and left knee, and there were no service 
treatment records mentioning any left hip complaints or 
diagnoses.  In addition, the examiner reported that there 
were no notes mentioning left hip problems until 2006, the 
left knee problem was noted in 1968, and that there were no 
records linking the left knee problems with the left hip 
disorder.  Also, the examiner stated that some notes 
indicated the possibility of hip pain being related to the 
back.

June 2007 private x-rays of the left hip revealed some 
degenerative change with subchondral sclerosis and some 
osteopenia with cystic changes primarily at the acetabulum, 
but no joint space narrowing.

A November 2009 treatment record from C.S.W., M.D. notes the 
Veteran's complaints of hip pain.  The treatment record 
reflects that the Veteran reported long-standing left knee 
problems which were service-connected.  Dr. C.S.W. stated 
that "[b]ecause of the [left knee] injury, he has favored 
the left knee especiall[y] with any periods of increased 
activity . . . As he has favored his left knee, he has begun, 
over the past several years to have problems with his left 
hip initially and then his right hip which is the more severe 
problem."

Physical examination of the left hip showed that there was no 
erythema or ecchymosis, no scars, no masses or swelling, no 
atrophy, and no deformity.  The Veteran complained of 
significant tenderness in the groin and pain radiating down 
the anteromedial thigh to the medial knee.  The pain was 
worsened by stressed range of motion, especially with 
internal rotation.  Range of motion was 50% of normal with 
moderate guarding throughout the range.  Sensation was intact 
and there was no peripheral edema.  Strength was diminished 
and painful.  The Veteran ambulated with a cane.  The 
diagnosis was bilateral hip osteoarthritis.  Dr. C.S.W. 
concluded that the Veteran's "hip pathology has been 
aggravated or made worse by his abnormal gait and need to 
favor his left knee over the long term."

The Board finds that the evidence of record supports a 
finding of service connection for a left hip disorder.  There 
is currently a diagnosed left hip osteoarthritis.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  Although 
arthritis of the left hip was not diagnosed in service or 
within one year of service discharge, the medical evidence of 
record demonstrates that the Veteran's left hip disorder is 
related to his service-connected left knee disorder.  38 
U.S.C.A. § 1113(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; 
see Allen, 7 Vet. App. 439 (holding that service connection 
on a secondary basis requires evidence sufficient to show 
that the current disability was caused or aggravated by a 
service-connected disability).  In November 2009, Dr. C.S.W. 
opined that the Veteran's "hip pathology has been aggravated 
or made worse by his abnormal gait and need to favor his left 
knee over the long term."  The Board acknowledges that the 
June 2007 VA examiner concluded that an opinion as to whether 
the Veteran's left hip disorder was caused or aggravated by 
his service-connected left knee disorder could not be reached 
without resort to mere speculation.  However, that opinion 
constitutes non-evidence.  Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (finding that an opinion that did not provide a 
yes or no opinion constituted non-evidence in support of 
service connection).  Thus, the only medical evidence of 
record which speaks to the relationship between the Veteran's 
left hip disorder and his service-connected left knee 
disorder is the opinion of Dr. C.S.W., who concluded that the 
Veteran's left hip disorder is related to his service-
connected left knee disorder.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free 
to substitute its own judgment for that of such an expert). 

Accordingly, because the evidence shows that the Veteran's 
current left hip disorder is related to his service-connected 
left knee disorder, the Board finds that service connection 
for a left hip disorder is warranted.  

II.  Bilateral Hearing Loss

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for bilateral hearing loss.  

The Veteran's initial claim for entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
a February 1974 rating decision because the evidence did not 
show that the Veteran's pre-existing bilateral hearing loss 
was aggravated beyond normal progression during active duty 
service.  The Veteran did not perfect an appeal of the RO's 
February 1974 rating decision.  Accordingly, the RO's 
February 1974 rating decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2009).  

In April 2006, the Veteran filed the present claim to reopen 
the issue of entitlement to service connection for bilateral 
hearing loss.  In an October 2006 rating decision, the RO 
denied the Veteran's claim to reopen because the evidence 
submitted was not new and material.  The Veteran filed a 
notice of disagreement in November 2006.  In June 2007, the 
RO again denied the Veteran's claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss.  
In September 2007, the Veteran filed a notice of 
disagreement, and in October 2008, he perfected his appeal.

Although the RO determined that new and material evidence was 
not presented to reopen the claim of entitlement to service 
connection for bilateral hearing loss, this decision is not 
binding on the Board.  Thus, the Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 1974 
rating decision is the last final disallowance of the 
Veteran's claim, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The relevant evidence of record at the time of the February 
1974 rating decision consisted of the Veteran's service 
treatment records and a November 1973 claim form which did 
not mention hearing loss.  The Veteran's October 1966 
entrance examination notes that there was a pre-existing 
impairment of hearing.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
25 (35)
40 (50)
-
65 (70)
LEFT
10 (25)
20 (30)
45 (55)
-
55 (60)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).  

In a report of medical history, completed at that time, the 
Veteran reported a history of ear, nose, or throat trouble, 
but denied a history of hearing loss.  The Veteran explained 
that he had ear trouble as a child with infection, but that 
he did not have any complaints at that time.  January 1969 
treatment records note that the Veteran complained of 
decreased hearing for many years, and that he felt that his 
hearing loss became worse.  He reported that he had an 
infection during childhood and that he had worked around loud 
noise during service.  The diagnosis was noise induced 
hearing loss of unknown cause.  In February 1969, the Veteran 
complained of bilateral high frequency hearing loss.  
Audiological evaluation was performed, and the diagnosis was 
noise-induced bilateral high frequency severe sensorineural 
hearing loss with adequate hearing in the speech frequencies.  
A March 1969 note reflects that the Veteran had an 
appointment with the Audiology Clinic at Walter Reed General 
Hospital in April 1969.  An April 1969 audiometric evaluation 
reveals that puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
30
80
LEFT
20
15
15
70
70

The Veteran's June 1969 separation examination reflects a 
diagnosis of bilateral high-frequency sensorineural hearing 
loss.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
55
70
LEFT
10
10
40
50
50


In a report of medical history, completed at that time, the 
Veteran reported that he had a history of hearing loss since 
childhood, which was worse since being in the Army.

Since its February 1974 rating decision, the RO has received 
private treatment records, VA treatment records, and 
statements with photographs and documentation from the 
Veteran.  In various statements, the Veteran reported that 
his hearing loss was due to noise exposure during service 
from being a member of the U.S. Army Fort Strong Rifle and 
Pistol Team from 1968 through 1969.  He noted that he was 
treated for hearing problems at the Walter Reed Hospital 
during his time on the team.  The Veteran submitted 
photographs of himself during service at Fort Story to show 
that he was a member of the Fort Story Rifle Team in 1968.  
He also submitted a program from the Commanding General's 
Service Rifle and Pistol Championship Matches from 1969 which 
reflects that he competed.  A July 2006 VA treatment record 
reflects a diagnosis of hearing loss.  In an October 2007 
notice of disagreement, the Veteran reported additional noise 
exposure during service.  He noted that he "pulled" many 
ceremonial burial details in which he was subjected to 
repeated rifle fire without the benefit of hearing protection 
or devices.  

During his November 2009 hearing before the Board, the 
Veteran testified that he had significant noise exposure 
during service consisting of driving a loud amphibious 
vehicle, operating and firing a rifle, volunteering on the 
Command General's Rifle Team, and participating as a member 
of the Burial Honor Guard.  He conceded that he had hearing 
problems prior to service, but he stated his belief that his 
noise exposure during service aggravated his hearing loss.  
He reported that, during service, he began to notice trouble 
hearing others, and that a doctor at the Walter Reed Hospital 
told him that being on the Command General's Rifle Team hurt 
his hearing.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has been received to 
reopen the Veteran's claim for service connection for 
bilateral hearing loss.  The majority of the evidence 
received since the February 1974 rating decision does not 
show that the Veteran's pre-existing service was aggravated 
beyond its normal progression as a result of inservice noise 
exposure, and therefore is not new and material.  

However, the Veteran testified at a hearing before the Board 
in November 2009, that a doctor at Walter Reed Hospital told 
him that being on the Command General's Rifle Team hurt his 
hearing.  The Board finds the Veteran's testimony credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As 
such, this evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim for entitlement to service 
connection for bilateral hearing loss is reopened.


ORDER

Service connection for a left hip disorder is granted.

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, this issue on appeal is 
granted.


REMAND

The Veteran contends that he is entitled to an increased 
evaluation for a left knee disorder.

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  VA has a duty 
to assist claimants to obtain evidence needed to substantiate 
a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a service-connected disability is worse than when originally 
rated and the available evidence is too old for an adequate 
evaluation of her current condition.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also 38 C.F.R. § 3.327(a) 
(2009) (noting that reexaminations are required if evidence 
indicates there has been a material change in a disability).  
During a November 2009 hearing before the Board, the Veteran 
testified that, during the last three years, his left knee 
pain has been more prevalent, and that it has lasted longer.  
The Veteran's most recent VA examination of record is from 
October 2006.  As the Veteran testified that his left knee 
disorder has worsened during the last three years, and 
because the most recent VA examination of record is almost 4 
years old, the Board finds that a new VA examination to 
determine the current severity of the Veteran's left knee 
disorder is warranted.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993) (holding that a new medical examination is 
required when a veteran asserts or provides evidence that a 
disability has worsened and the available evidence is too old 
for an adequate evaluation of the current condition).

The Board has reopened the claim of entitlement to service 
connection for bilateral hearing loss and therefore, this 
issue must be remanded for the RO for further development and 
adjudication on the merits.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
left knee disorder.  The VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must describe 
all symptomatology due to the Veteran's 
service-connected left knee disorder, to 
include whether there is any instability, 
weakness, fatigability, incoordination, 
flare-ups, lateral instability, or 
subluxation.  All indicated tests and 
studies, to include range of motion 
testing of the left knee, expressed in 
degrees, with standard ranges provided 
for comparison purposes, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must state whether there is any 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination causing additional 
disability beyond that reflected on range 
of motion measurements, and if so, the 
additional degree of impairment.  With 
respect to any subjective complaints of 
pain, the examiner must comment on 
whether pain is visibly manifested on 
movement of the left knee, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left knee disorder, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected left 
knee disorder, and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left knee disorder.  The 
rationale for each opinion expressed must 
also be provided.  If the requested 
opinion(s) cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion(s) cannot be provided without 
resort to speculation.  The report 
prepared must be typed.

2.  The Veteran must be afforded an 
audiological examination, with a VA 
examiner of appropriate expertise, to 
determine the current nature of any 
hearing loss found.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished, to specifically include an 
audiogram.  The findings of puretone 
decibel loss at 500, 1000, 2000, 3000, 
and 4000 Hertz, must be numerically 
reported, and speech recognition 
percentage results derived using the 
Maryland CNC word list must be reported.  
The examiner must provide an opinion as 
to whether the Veteran's acoustic trauma 
during the course of his military service 
aggravated the preexisting hearing loss 
shown on his service entrance 
examination.  Information contained in 
the claims file regarding his military 
occupational specialty, the medical 
complaints and findings in the service 
medical records, the change in the 
Veteran's physical profile for hearing 
loss from service entrance to service 
separation, as well as the Veteran's 
statements of any inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Moreover, if 
tinnitus is found, the examiner must 
provide an opinion as to whether it is 
related to the Veteran's military 
service, to include as due to noise 
exposure, taking into account the 
inservice findings of tinnitus.  A 
complete rationale must be provided for 
any opinion expressed.  If the examiner 
cannot provide a requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for a scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination reports must be 
reviewed by the RO to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to an increased rating for 
the Veteran's left knee disorder must be 
readjudicated, and the claim of 
entitlement to service connection for 
bilateral hearing loss must be 
adjudicated on the merits.  If any 
benefit remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


